DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “further comprising envelope material corresponding to the envelope” and claim 10 recites “further comprising the envelope”. However both of these claims are dependent on claim 1 which states that the system is “for a tethered aerial vehicle including an envelope”. It is unclear if the invention is a system intended for use with an envelope, or if the invention claims the envelope, or a part of the envelope, as well.
Dependent claims not address above are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al (“Jensen”) (US 20160207605 A1).
For claim 1, Jensen discloses a flight termination system (Figs. 2 and 5-10) for a tethered aerial vehicle (Fig. 1) including an envelope (membrane 232), the system comprising:
a tool (Fig. 2) including a first piece (Fig. 6, first cutting device 218) configured for attachment to an interior surface of the envelope (Para 0031, “The apex plate 200 can be coupled to a balloon membrane, such as the outer membrane 120”; the configuration for attaching to an interior or exterior surface would be the same, therefore the first piece is configured for attachment to an interior surface, at least through intermediate members, as shown in Fig. 9), the first piece further including a cutting blade (268), and the tool further including a second piece (fill port assembly 230) configured for attachment to an exterior surface of the envelope (Fig. 3, 236 is clamped on both sides of balloon membrane 232); and
Fig. 7, cord cutting mechanism 292) attached to the first piece such that when in use, a force (Para 0046, “cord cutting device that has stored energy that can be easily released”) on the tether (Para 0046, “The driven cord cutting structure then cuts through the restraining cord 290 and releases the support arm 262”) causes the tool to cut an opening into the envelope (Para 0046, “so that the cutting blade 268 cuts a flight-termination opening in the balloon membrane 232”).
Re claim 5, Jensen discloses the system of claim 1, wherein the second piece includes a connection portion including at least one opening therethrough (Figs. 3-4, 242).
Re claim 6, Jensen discloses the system of claim 5, wherein the first piece includes at least one opening therethrough corresponding to the at least one opening of the connection portion (Fig. 3, opening 212, corresponds to opening of 242).
Re claim 7, Jensen discloses the system of claim 6, further comprising a bolt (hollow post 240) configured for placement through the at least one opening of the first piece and the at least one opening of the connection portion in order to secure the first piece to the second piece (Para 0036, “The hollow post 240 is inserted through the opening in the balloon membrane 232 and the fill port opening 212 in the plate body 202”).
Re claim 8, Jensen discloses the system of claim 7, further comprising envelope material corresponding to the envelope, and wherein the bolt is attached to the first piece and the second piece via a nut such that the envelope material is arranged therebetween (Para 0036, “When the threading of the locking nut 242 engages the threading of the hollow post 240, e.g., by tightening down the locking nut 242, the plate body 202 and the balloon membrane 232 are clamped between the locking nut 242 and the bulkhead flange 236”).
Re claim 9, Jensen discloses the system of claim 8, wherein the bolt creates a seal between the envelope material and the first and second pieces (Para 0036, “the clamping force generated between the flange 236 and the lower clamping surface 238 forms a seal between the flange 236 and the balloon membrane 232 and between the balloon membrane 232 and the lower clamping surface 238”).
Re claim 10, Jensen discloses the system of claim 1, further comprising the envelope (balloon membrane 232).
Re claim 19, Jensen discloses a method for terminating flight of a tethered aerial vehicle having an envelope, the method comprising: causing a force on a tether (Para 0046, “cord cutting mechanism 292 that cuts through the restraining cord 290”) attached to a flight termination tool (Fig. 5), the tool including a first piece (Para 0036, “fill port assembly 230 coupled to the plate body 202 at the fill port opening 212”) attached to an interior surface of the envelope (Fig. 3, 236 is clamped on the inside of balloon membrane 232), the tool including a cutting blade (Fig. 6, 268), and the tool including a second piece attached to an exterior surface of the envelope (Fig. 5, 200); and using the force on the tether to cause the blade to create an opening in the envelope in order to terminate flight of the tethered aerial vehicle (Para 0046, “The cut restraining cord 290 releases the support arm 262, allowing the mechanically-stored potential energy in the potential energy source, e.g., the torsion spring 278, to drive the support arm 262 from the first position 274 toward the second position 276 so that the cutting blade 268 cuts a flight-termination opening in the balloon membrane 232”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Demboski (US 3614031 A) and Miyake (CN 1231976 A).
Re claim 11, Jensen discloses the system of claim 10, but fails to disclose that the envelope includes a plate and an eye bolt attached to the plate, and wherein the tether is arranged through the eye bolt.
However, Demboski teaches a flight termination system (Figs. 1-7) for an envelope (10) that includes a fitting (15) and an eye bolt (16) attached to the fitting, and wherein the tether (26) is arranged through the eye bolt (Fig. 2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jensen by having the envelope include a plate and an eye bolt attached to the plate, and wherein the tether is arranged through the eye bolt as disclosed by Demboski. One of ordinary skill in the art would have been motivated to make this modification to secure the tether and help prevent it from snagging on other objects. 
Demboski teaches that the fitting is of a cylindrical shape and not a plate. However, Miyake teaches a balloon envelope (12) that includes a plate (72) and an eye bolt (16) for use with a tether (41).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jensen as modified by having the fitting be a plate as disclosed by Miyake. One of ordinary skill in the art would have been motivated to make this modification to provide a more aerodynamic outline and for structural design requirements.

Re claim 12, Jensen as modified discloses the system of claim 11, wherein the plate is a top plate arranged at an apex of the envelope (Demboski, Figs. 5-6, fitting 15 is at the top of the envelope).
Re claim 13, Jensen discloses the system of claim 11, wherein the plate is a base plate arranged at a base of the envelope (Demboski, Fig. 2, fitting 15 is at the bottom of the envelope).

Claims 1-3, 5-7, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geary (US 0279375 A) in view of Hartman (US 1589156 A).
For claim 1, Geary discloses a system (Fig. 1-3) which meets the requirements to be used as a flight termination system for a tethered aerial vehicle including an envelope, the system comprising:
a tool (Figs. 1-3) including a first piece (A) configured for attachment to an interior surface of the envelope (pieces A and B are configured to allow an envelope to be attached between them, with A on the inside), the first piece further including a cutting blade (edges a and b), and the tool further including a second piece (upper portion B and E) configured for attachment to an exterior surface of the envelope (pieces A and B are configured to allow an envelope to be attached between them, with B on the outside); but fails to disclose a tether attached to the first piece such that when in use, a force on the tether causes the tool to cut an opening into the envelope.
However, Hartman teaches a multi-piece cutting tool (Figs. 1-4) with a tether (5) attached to the first piece (2) such that when in use, a force on the tether causes the tool to cut an opening into the envelope (Pg 1, lines 57-58, “a pull cord 5 which may be used by a helper to assist in the cutting operation”).

Re claim 2, Geary as modified discloses the system of claim 1, wherein the second piece includes a handle portion (E) configured such that when the tool is attached to the envelope, the handle portion is angled away from the envelope (handle E is angled about 90 degrees away from the surface where the envelope is configured to be positioned).
Re claim 3, Geary as modified disclose the system of claim 2, but fails to disclose that the handle portion is arranged such that when the tool is attached to the envelope, the handle portion overlies the blade.
However, Hartman teaches that the handle portion (4) is arranged such that when the tool is attached to the envelope, the handle portion overlies the blade (Fig. 2, 4 lies over blade 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Geary by having the handle portion be arranged such that when the tool is attached to the envelope, the handle portion overlies the blade as disclosed by Hartman. One of ordinary skill in the art would have been motivated to make this modification to have the force applied to the blade be directly translated to the blade for stability, efficiency, and safety purposes.
Re claim 5, Geary as modified discloses the system of claim 1, wherein the second piece includes a connection portion (B) including at least one opening therethrough (Fig. 3, B is open at the middle to allow for screw D to extend through).
Re claim 6, Geary as modified discloses the system of claim 5, wherein the first piece includes at yoke C has an opening to allow screw D to extend through).
Re claim 7, Geary as modified disclose the system of claim 6, further comprising a bolt (screw D) configured for placement through the at least one opening of the first piece and the at least one opening of the connection portion in order to secure the first piece to the second piece (Fig. 3).
Re claim 17, Geary as modified discloses the system of claim 1, wherein the first piece includes a pair of wing portions that extend laterally from a body portion of the first piece (Fig. 2, yoke C has portions that extend left and right from the center) such that when in use, the wing portions are arranged to assist the tool in sliding along the interior surface (these portions would assist the tool slide along the envelope by providing a greater, and wider, surface area).
Re claim 18, Geary as modified discloses the system of claim 1, wherein the first piece includes a pair of wing portions that extend laterally from a body portion of the first piece (Fig. 2, yoke C has portions that extend left and right from the center) such that when in use, the wing portions reduce a likelihood of the tool falling out of the envelope (these portions would help prevent the tool from falling out of the envelope by providing a greater, and wider, surface area).

Claims 1, 4, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geary in view of James (US 3486228 A).
For claim 1, Geary discloses a system (Fig. 1-3) which meets the structural requirements to be used as a flight termination system for a tethered aerial vehicle including an envelope, the system comprising:
a tool (Figs. 1-3) including a first piece (A) configured for attachment to an interior surface of the envelope (an envelope could be attached between pieces A and B, with A on the inside), the first piece further including a cutting blade (edges a and b), and the tool further including a second piece (upper portion B and E) configured for attachment to an exterior surface of the envelope (could be attached with the envelope between A and B, with B on the outside); but fails to disclose
a tether attached to the first piece such that when in use, a force on the tether causes the tool to cut an opening into the envelope.
However, James teaches a multi-piece cutting tool (Figs. 1-3) with a tether (32) attached to the first piece (16) such that when in use, a force on the tether causes the tool to cut an opening into the envelope (Col 2, lines 19-22, “cable 32 which may be attached to a winch, a tractor or truck at ground level to supply an adequate pull to advance the blade 18 through the extremely tough and heavy material which must be cut”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Geary by including a tether attached to the first piece such that when in use, a force on the tether causes the tool to cut an opening into the envelope as disclosed by James. One of ordinary skill in the art would have been motivated to make this modification to help cut “through the extremely tough and heavy material which must be cut” (James).
Re claim 4, Geary as modified discloses the system of claim 1, wherein the second piece further includes a first opening (ring 30) through which the tether is connected (Fig. 1, 32).
Re claim 14, Geary as modified discloses the system of claim 1, wherein the tether is long enough to enable an operator at ground level to cause the force by pulling on the tether (James, Col 2, lines 19-21, “cable 32 which may be attached to a winch, a tractor or truck at ground level”).
Re claim 15, Geary as modified discloses the system of claim 1, further comprising as a motorized winch system to which the tether is attached, and wherein the motorized winch system is configured to create the force (James, Col 2, lines 19-21, “cable 32 which may be attached to a winch, a tractor or truck at ground level to supply an adequate pull to advance the blade”).
Re claim 16, Geary as modified discloses the system of claim 1, wherein the tether is configured James, Col 2, lines 19-21, “cable 32 which may be attached to a winch, a tractor or truck at ground level to supply an adequate pull to advance the blade” may also be pulled manually by an operator at ground level).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Jensen discloses the method of parent claim 19, as shown above. However, Jensen fails to disclose “that the tether is arranged through an eye bolt at a plate of the envelope, and wherein causing the force includes pulling at least a portion of the tether through the eye bolt”. While Demboski teaches a tether attached through an eye bolt, it does not teach pulling the tether through the eye bolt to cause the force and it would not be obvious to modify Jensen in this way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642